OPINION — AG — ** PUBLIC INSPECTION OF WELFARE RECORDS ** (1) THE MONTHLY WARRANT REGISTERS FURNISHED BY THE STATE DEPARTMENT OF WELFARE (DEPARTMENT OF HUMAN RESOURCES) TO THE COUNTY BOARDS OF PUBLIC WELFARE ON OR AFTER JUNE 4, 1953, ARE PUBLIC RECORDS " OPEN FOR PUBLIC INSPECTION ". (2) AN OFFICER OR EMPLOYEE, IN ORDER TO BE ABLE TO LAWFULLY PERMIT AN INDIVIDUAL DESIRING INFORMATION CONTAINED IN A MONTHLY WARRANT REGISTER THAT IS " OPEN TO PUBLIC INSPECTION " TO INSPECT THE SAME AND, IF HE DESIRES, TAKE OFF INFORMATION THEREFROM, SHOULD REQUIRE SAID INDIVIDUAL (REGARDLESS OF HIS OCCUPATION) TO SIGN AND FILE WITH HIM A WRITTEN STATEMENT CONTAINING THAT HE WOULD NOT USE IT FOR POLITICAL OR COMMERCIAL USE. (INSPECTION OF WELFARE RECORDS, WELFARE RECIPIENTS, PUBLIC RECORDS) CITE: 51 O.S. 24 [51-24], 56 O.S. 183 [56-183] (FRED HANSEN)